Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The Information Disclosure Statement filed May 3, 2022 has been considered. However, a copy of reference 29 Inclined Plate Separators Siemens AG 2009 (nordicwater.se/Dok/nwpIsen.pdf) does not seem to have been included. Therefore, this reference has not been considered.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 47-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims are unclear, as they recite “a third axis” without antecedent basis for a second axis. Claim 57 is unclear as to the difference between the “flow control plate” and the previously recited stiffener. 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 47-51 and 55-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson in view of Soriente, Donnick, Dissinger or Roberts.
Hakansson, in figure 3, appears to disclose the invention substantially as claimed, a plate settler with plate bodies (4) and support plates (14, 15) connected to an axis of the plate body. With respect to claims 48 and 61, while there is no discussion of the relative thicknesses of the plate and the support, it is submitted that figure 3 obviously appears to show that the support plates are thicker than the plate bodies, particularly at the terminal end of the plate body. With respect to claims 50 and 63, it is submitted that, while the second support plate is not shown, it is disclosed in column 2, line 67-column 3, line 4, which states “side walls 14” as plural and specifically mentions “the inner side wall.” In addition, column 4, lines 1-4 disclose that the distance between plates is kept equal on both sides of the plate pack. With respect to claim 56, it is submitted that the supports of Hakansson have a “c”shape.
The claims differ from Hakansson in recitation of a stiffener on a third axis, while claims 57 recite a flow control plate. It is known to add flow control plates at the upper end of a similar separator, as shown by Soriente, Donnick, Dissinger and Roberts. Furthermore, Hakansson also discloses an upper horizontal plate (13) with openings (6). It is therefore submitted that it would have been obvious for one skilled in the art to form the upper plate with openings of Hakansson from similar structures as the side support plates, as an obvious form of construction for the flow control plates of Soriente, Donnick, Dissinger and Roberts to form the recited upper plate. It is submitted that, while Soriente, Donnick and Roberts appear to show the flow control plates as being integral with the plate bodies, that it would have been obvious to make them as separate pieces, due to the disclosure of separate supports of Hakansson, and the two-piece configuration of Dissinger. It is further submitted that such plates inherently form stiffeners, due to the structure. With respect to claims 49, 58 and 62, it is submitted that the relative thicknesses of the stiffener plate or flow control plate to the thickness of the plate body would have been an obvious matter of optimization, in view of the support plates of Hakansson being shown as thicker than the plate body.  
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 17, 23-31, 33-37 and 43-45 of U.S. Patent No. 11,260,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims.
8.	Applicant is advised that should claim 52 be found allowable, claim 66 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 66 is an independent claim essentially reciting the same subject matter as independent claim 47 as further limited by dependent claim 52.
	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778